199 F.2d 957
Leo WURTZBURGER, Appellant,v.PLOUGH, Inc., Appellee.
No. 11475.
United States Court of Appeals Sixth Circuit.
Oct. 14, 1952.

See 199 F.2d 955.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on an appeal from the order of the District Court sustaining the motion of appellee to dismiss the complaint for declaratory judgment, on the grounds that (1) no actual controversy exists between the parties, and (2) any controversy existing is with respect to federal taxes;


2
And the court having duly considered the record and the briefs of the attorneys for the contending parties and the oral argument of the attorney for appellee, no appearance at the hearing having been made by attorneys for appellant, is of opinion that the order of the District Court should be affirmed for the reasons stated in the memorandum opinion of the Judge, and it is so ordered.